DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 11/18/20 is acknowledged.
Claims 17-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1, 2, 6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2121552 to Stevens in view of US Patent 3346223 to Broling.
Re: claim 1.  Stevens shows in the figure  a system for controlling motion of an unattended railcar comprising: a trip-cock assembly, wherein the trip-cock assembly  comprises:
a trip-cock lever 27 connected to a trip-cock valve assembly, wherein the trip-cock valve assembly includes a valve shown in the area of element 12 including valve piston 23 and cam 25 connected to a first end of a pipe, as labeled, and a fitting, as labeled, connected to a second end of the pipe, and wherein the trip-cock valve assembly is configured to connect to a braking system of an unattended railcar which includes brake pipes 3, 6 and brake valve devices 4, 5, such that when the trip-cock lever is in the extended position, the trip-cock lever extends beyond an exterior perimeter of the unattended railcar, and











[AltContent: textbox (Coupler )]
[AltContent: textbox (Fitting (cl. 2) or 2nd lug (cl. 6))][AltContent: textbox (1st lug)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Pipe )][AltContent: arrow]
    PNG
    media_image1.png
    225
    272
    media_image1.png
    Greyscale

a trip arm 28 located adjacent a railway track at a predetermined stop point within a rail yard, wherein when the unattended railcar reaches the predetermined stop point the trip-cock lever 27 contacts the trip arm 28, the trip-cock lever 27 then opens the valve on the trip-cock valve assembly causing air in the pneumatic braking system of the unattended railcar to be released via element 16, but is silent with regards to the limitation wherein the trip-cock lever 27 is adjustable from a folded position to an extended position and is silent with regards to the braking system being pneumatic.
	Broling teaches in col. 3 lines 7-8 the use of a trip lever 25 in the environment of a railcar folding on pivoting from folded position to an extended position via a pivot 26.

Stevens teaches on pg. 1 lines 16-19 the use of the braking system including air as the fluid i.e. a pneumatic braking system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the braking system of Stevens, as modified, to have modified the braking system of Stevens to have used air as the fluid to form a pneumatic braking system, in view of the teachings of Stevens, in order to provide a reliable braking system with an unlimited operating braking fluid.  

	Re: claim 2.  Stevens, as modified, teaches in the figure of Stevens the limitation wherein the trip cock lever 27 is directly attached to the valve particularly portion 25 of the valve of the trip cock assembly, and the fitting, as labeled (see pg. 4 of the instant office action), connects to a flexible hose 18, wherein the flexible hose 18 includes a coupler, as labeled, configured to connect to a brake pipe of the pneumatic braking system of the unattended railcar.  
	Re: claim 6.  Stevens, as modified, teaches in the figure of Stevens the limitation wherein the pipe has a first lug or projection, as labeled, near the first end and a second lug or projection, as labeled, near the second end, wherein the first lug and the second 
	Re: claim 10.  Stevens, as modified, teaches in the figure of Stevens the limitation wherein the trip cock assembly is releasebly attached via fastener 33 to the unattended railcar.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2121552 to Stevens in view of US Patent 3346223 to Broling as applied above, and further in view of US Patent 1450143 to Dillman.
Stevens, as modified, is silent with regards to the length of the trip cock assembly in the folded position.
Dillman teaches on pg. 2 lines 115-119 the use of a foldable assembly having a length of more or less than 5 feet depending on the transport vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the folded length of the trip cock assembly of Stevens, as modified, to have been more or less which includes less than 5 feet, in view of the teachings of Dillman, in order to provide a means of fitting in a vehicle to facilitate transporting the assembly from one location to another.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the folded length of the trip cock assembly of Stevens, as modified, to have been more or less or particularly less than 5 feet depending on the space available in the transporting vehicle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the In re Aller, 105 USPQ 233 (CCPA 1955).   	
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2121552 to Stevens in view of US Patent 3346223 to Broling as applied above, and further in view of US Patent 7753317 to Schirmer.
Stevens, as modified, is silent with regards to the weight of the trip-cock assembly.
Schirmer teaches in claim 17 the use of a rail assembly having an overall weight 36 pounds or less which fits within the claimed range of less than 50 pounds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the overall weight of the rail assembly (in this case the trip cock assembly) of Stevens, as modified, to have been 50 pounds or less, in view of the teachings of Schirmer, in order to provide a means of making it portable and easier for it to be carried by a railcar worker to various rail sites.
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the overall weight of the trip cock assembly of Stevens, as modified, to have been 50 pounds or less since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2121552 to Stevens in view of US Patent 3346223 to Broling as applied above, and further in view of US Patent 8061662 to Bartek.

Bartek teaches in figure 3 the use of a trip device 44 arranged on the unattended rail car such that the trip device has a portion that extends in a substantially horizontal orientation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the trip lever of Stevens, as modified, to have been arranged in a substantially horizontal orientation, in view of the teachings of Bartek, in order to provide a means of having the trip lever extend outwardly to be able to contact the trip arm on the track as taught in figure 3 of Bartek.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2121552 to Stevens in view of US Patent 3346223 to Broling as applied above, and further in view of US Patent Application 2006/0197352 to Bassett.
Stevens, as modified, is silent with regards to the trip cock assembly being secured to the unattended railcar using a magnetic connection.
Bassett teaches in paragraph [0053] the use of bolts or fasteners or magnets to attach an assembly to a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the attachment of the trip cock assembly of Stevens, as modified, to have been with the use of a magnetic connection, in view of the teachings of Bassett, in order to provide an alternate and functionally equivalent means of connecting the trip cock assembly to railcar.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2121552 to Stevens in view of US Patent 3346223 to Broling as applied above, and further in view of US Patent 3585938 to Fisher.
Fisher teaches in col. 5 lines 47-51 the use of a solenoid valve in the environment of a railcar used to bring a mechanism into proper relation along a track.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the valve in the system to control the motion of the railcar of Stevens, as modified, to have been a solenoid valve, in view of the teaching of Fisher, in order to provide an functionally equivalent means of fluid flow control.
Claim(s) 11-13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2121552 to Stevens.
Re: claims 11 and 15.  Stevens shows in the figure and discloses on pg. 1 lines 1-6 a method for controlling motion of an unattended railcar comprising: determining a no travel point along a railway track for an unattended railcar comprising: determining a no travel point along a railway track for an unattended railcar; determining a stop point to initiate braking for the unattended railcar prior to the no travel point; installing a trip arm or road bed trip as recited on pg. 1 line 4-5 at the stop point adjacent the railway track; and attaching a trip-cock assembly to the unattended railcar, wherein the trip-cock assembly 12 is attached to a braking system of the unattended railcar, and wherein the trip-cock assembly 12 includes a valve shown in the area of the lead line of 12 connected to a first end of a pipe, as labeled, and a fitting, as labeled, connected to a second end of the pipe opposite the first end, and a trip-cock lever 27 having a first end 
Stevens teaches on pg. 1 lines 16-19 the use of the braking system including air as the fluid i.e. a pneumatic braking system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the braking system of Stevens to have modified the braking system of Stevens to have used air as the fluid to form a pneumatic braking system, in view of the teachings of Stevens, in order to provide a reliable braking system with an unlimited operating braking fluid.  
Re: claim 12.  Stevens, as modified, teaches in the figure and on pg. 2 lines 30-43 of Stevens the limitation wherein when the unattended rail car reaches the stop point, the trip cock lever contacts the trip arm causing the trip cock lever to rotate which opens the valve causing air in the pneumatic braking system of the unattended railcar to be released.
Re: claims 13 and 16.  Stevens, as modified, teaches in the figure of Stevens the limitation wherein the pipe of the trip cock assembly is secured to the unattended railcar using a mechanical connection or fastener 33 which allows for a releasable attachment.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2121552 to Stevens in view of US Patent 7753317 to Schirmer.
Stevens, as modified, is silent with regards to the weight of the trip-cock assembly.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the overall weight of the rail assembly (in this case the trip cock assembly) of Stevens, as modified, to have been 50 pounds or less, in view of the teachings of Schirmer, in order to provide a means of making it portable and easier for it to be carried by a railcar worker to various rail sites.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the overall weight of the trip cock assembly of Stevens, as modified, to have been 50 pounds or less since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patents and/or Patent Application: 5601259 to DiChiara teaches the use of a safety trip for a railway vehicle, 4404987 to Bridigum et al. and 2012/0217427 to Scharpf teach the use of a trip cock device for a railway car, 1305738 to Nevens teaches the use of a train stop mechanism with rotating lever, and 1065659 .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






mmb
February 12, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657